         Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 1 of 27




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


CARRIE M. H.,1                                   6:20-cv-00999-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


KATHERINE L. EITENMILLER
MARK A. MANNING
Harder, Wells, Baron & Manning, P.C.
474 Willamette St.
Eugene, OR 97401
(541) 686-1969

             Attorneys for Plaintiff

SCOTT ERIK ASPHAUG
Acting United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 2 of 27



MICHAEL W. PILE
Acting Regional Chief Counsel
ERIN F. HIGHLAND
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2495

          Attorneys for Defendant

BROWN, Senior Judge.

     Plaintiff Carrie M. H. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's application for Supplemental Security Income (SSI)

under Title XVI of the Social Security Act.          This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court REVERSES the

decision of the Commissioner and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g) for further administrative

proceedings.



                        ADMINISTRATIVE HISTORY

     On September 21, 2016, Plaintiff protectively filed her

applications for SSI benefits under Title XVI and for Disability

Insurance Benefits (DIB) under Title II of the SSA Act.              Tr. 29,


2 - OPINION AND ORDER
         Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 3 of 27



163, 170.2     Plaintiff alleges a disability onset date of January

1, 2016.     Tr. 29, 163, 170.      Plaintiff=s applications were denied

initially and on reconsideration.          An Administrative Law Judge

(ALJ) held a hearing on October 22, 2018.             Tr. 45-71.      At the

hearing Plaintiff withdrew her application for DIB benefits.

Tr. 29, 50-51.      Plaintiff and a vocational expert (VE) testified

at the hearing.       Plaintiff was represented by an attorney at the

hearing.

     On January 16, 2019, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.      Tr. 29-40.     Plaintiff requested review by the

Appeals Council.       On April 24, 2020, the Appeals Council denied

Plaintiff's request to review the ALJ's decision, and the ALJ's

decision became the final decision of the Commissioner.

Tr. 1-4.

     On June 22, 2020, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner's decision.




     2 Citations to the official Transcript of Record (#13)
filed by the Commissioner on January 12, 2021, are referred to
as "Tr."


3 - OPINION AND ORDER
     Case 6:20-cv-00999-BR    Document 21    Filed 07/21/21   Page 4 of 27



                                BACKGROUND

     Plaintiff was born on June 12, 1984.           Tr. 38, 163, 170.

Plaintiff was 31 years old on her alleged disability onset date.

Tr. 38.   Plaintiff has at least a high-school education.

Tr. 38.   Plaintiff has past relevant work experience as a

cashier and dog-groomer.      Tr. 38.

     Plaintiff alleges disability due to Post-Traumatic Stress

Disorder (PTSD), depression, and a knee injury.               Tr. 75.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.        After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 32-38.



                                 STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                42

U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when



4 - OPINION AND ORDER
     Case 6:20-cv-00999-BR    Document 21    Filed 07/21/21   Page 5 of 27



there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than



5 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 6 of 27



one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.      Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R. § 416.920(a)(4)(i).         See also

Keyser v. Comm'r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.            20 C.F.R.

§ 416.920(a)(4)(ii).    See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.



6 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 7 of 27



§ 416.920(a)(4)(iii).    See also Keyser, 648 F.3d at 724.            The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§ 416.920(e).   See also Social Security Ruling (SSR) 96-8p.               "A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."      SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm'r of Soc. Sec.

Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v.

Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. § 416.920(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in



7 - OPINION AND ORDER
     Case 6:20-cv-00999-BR    Document 21   Filed 07/21/21   Page 8 of 27



the national economy.    20 C.F.R. § 416.920(a)(4)(v).            See also

Keyser, 648 F.3d at 724-25.       Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.              Lockwood v.

Comm'r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.       If the Commissioner meets this burden,

the claimant is not disabled.       20 C.F.R. § 416.920(g)(1).



                              ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since January 1, 2016, Plaintiff's

alleged disability onset date.       Tr. 31.

     At Step Two the ALJ found Plaintiff has the severe

impairments of major depressive disorder, PTSD, and a

generalized anxiety disorder.       Tr. 31.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 32.   The ALJ found Plaintiff has the RFC to



8 - OPINION AND ORDER
      Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21    Page 9 of 27



perform a full range of work at all exertional levels with the

following nonexertional limitations:         can only perform simple

tasks with a reasoning level of two or less; can only make

simple work-related decisions; can only occasionally interact

with supervisors and coworkers; and cannot interact with the

general public.    Tr. 34.

      At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.       Tr. 38.

      At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as housekeeping-cleaner,

packing-line worker, and production-assembler.               Tr. 39.

Accordingly, the ALJ found Plaintiff is not disabled.               Tr. 39-

40.



                                DISCUSSION

      Plaintiff contends the ALJ erred when he (1) failed to

provide legally sufficient reasons for discounting the medical

opinions of Manuel Gomes, Ph.D., an examining psychologist, and

Ruth Wood, Plaintiff's treating Qualified Mental Health

Practitioner (QMHP); (2) failed to provide legally sufficient

reasons for discounting Plaintiff's symptom testimony; and

(3) failed to provide legally sufficient reasons for discounting



9 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 10 of 27



the lay-witness testimony of Jill Graves, Plaintiff's friend.

I.   The ALJ erred in his assessment of the medical opinions of
     Dr. Gomes and QMHP Wood.

     Plaintiff contends the ALJ erred when he failed to provide

legally sufficient reasons for discounting the medical opinions

of Dr. Gomes and QMHP Wood regarding Plaintiff's limitations.

     A.     Standards

            "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability - the claimant's ability to

perform work."    Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).    "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."        Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

            "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."        Id.   When contradicted, a

treating or examining physician's opinion is still owed

deference and will often be "entitled to the greatest

weight . . . even if it does not meet the test for controlling

weight."    Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).               An


10 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 11 of 27



ALJ can satisfy the "substantial evidence" requirement by

"setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings."      Reddick, 157 F.3d at 725.           "The

ALJ must do more than state conclusions.         He must set forth his

own interpretations and explain why they, rather than the

doctors', are correct."      Id. (citation omitted).

             Medical sources are divided into two categories:

"acceptable medical sources" and "other sources."             20 C.F.R.

§ 416.913.    Acceptable medical sources include licensed

physicians and psychologists.      20 C.F.R. § 416.913(a).          Medical

sources classified as "other sources" include, but are not

limited to, nurse practitioners, therapists, licensed clinical

social workers, and chiropractors.         20 C.F.R. § 416.913(d).

             With respect to "other sources," the Social Security

Administration Regulations provide:

                  With the growth of managed health care in recent
                  years and the emphasis on containing medical
                  costs, medical sources who are not acceptable
                  medical sources, such as nurse practitioners,
                  physician assistants, and licensed clinical
                  social workers, have increasingly assumed a
                  greater percentage of the treatment and
                  evaluation functions previously handled primarily
                  by physicians and psychologists. Opinions from
                  these medical sources, who are not technically
                  deemed acceptable medical sources under our
                  rules, are important and should be evaluated on


11 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 12 of 27



                key issues such as impairment severity and
                functional effects, along with the other relevant
                evidence in the file.

SSR 06-03p, at *3.    Factors the ALJ should consider when

determining the weight to give an opinion from those "important"

sources include the length of time the source has known the

claimant, the number of times and frequency that the source has

seen the claimant, the consistency of the source's opinion with

other evidence in the record, the relevance of the source's

opinion, the quality of the source's explanation of his opinion,

and the source's training and expertise.         SSR 06-03p, at *4.         On

the basis of the particular facts and the above factors the ALJ

may assign an "other source" either greater or lesser weight

than that of an acceptable medical source.          SSR 06-03p, at *5-6.

The ALJ, however, must explain the weight assigned to such

sources so that a claimant or subsequent reviewer may follow the

ALJ's reasoning.   SSR 06-03p, at *6.       "The ALJ may discount

testimony from . . . 'other sources' if the ALJ 'gives reasons

germane to each witness for doing so.'"         Molina, 674 F.3d at

1111 (quoting Turner v. Comm'r Soc. Sec. Admin., 613 F.3d 1217,

1224 (9th Cir. 2010)).




12 - OPINION AND ORDER
        Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 13 of 27



        B.   Analysis

             1.     Dr. Gomes

             On March 9, 2017, Dr. Gomes performed a consultative

psychological examination of Plaintiff.            Tr. 346-53.      Dr. Gomes

diagnosed Plaintiff with PTSD, general anxiety, and "major

depression, recurrent, moderate."         Tr. 351.      He opined Plaintiff

is impaired in her ability to perform detailed and complex tasks

and "would have difficulty despite her capabilities."                 Tr. 352.

He also noted Plaintiff is able to accept instructions from

supervisors, but her ability to interact with coworkers and the

public is impaired and she would have difficulty with such

interaction because she is "easily triggered" with anxiety and

PTSD.    Tr. 352.    Dr. Gomes also opined Plaintiff's ability to

perform work activities on a consistent basis, to maintain

regular attendance, to complete a normal workday/workweek, and

to deal with usual stress in the workplace is impaired.

Tr. 352-53.

             The ALJ gave "partial weight" to Dr. Gomes's opinion

that Plaintiff is unable to interact with coworkers or the

public, to perform a normal workweek, to handle workplace

stress, or to perform work without supervision.                Tr. 37.   The

ALJ, however, concluded Plaintiff is able to perform simple



13 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 14 of 27



tasks, and the ALJ noted Dr. Gomes did not specify the severity

of Plaintiff's limitations in other aspects of her functioning.

Tr. 37.   The ALJ stated:

                  [F]inding [Plaintiff] incapable of interacting
                  with coworkers would be inconsistent with
                  [Plaintiff's] pleasant behavior, ability to
                  function with her family and close friends, as
                  well as the absence of evidence showing that
                  [Plaintiff] behaved inappropriately toward her
                  healthcare providers. Furthermore, although
                  [Plaintiff] has experienced high levels of
                  stress, particularly when going out in public,
                  the record contains no evidence that she has been
                  incapable of caring for herself, caring for her
                  family, or attending appointments as needed.

Tr. 37.

             The evidence that Plaintiff is able to function in her

home with family and friends or appropriately interact with

healthcare providers, however, does not contradict Dr. Gomes's

opinion that Plaintiff cannot interact with coworkers, perform

work activities on a consistent basis, complete a normal workday

or workweek, or deal with stress in the workplace.             Without a

showing that Plaintiff's abilities to function at home are

"transferable to what may be the more grueling environment of

the workplace," such abilities do not constitute specific and

legitimate evidence that she would function as well in the

workplace.     Trevizio v. Berryhill, 871 F.3d 664, 682 (9th Cir.

2017).


14 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 15 of 27



           The Court notes Dr. Gomes's opinion is consistent with

and supported by his own observations that Plaintiff did not

respond to the use of humor, maintained only moderate eye

contact, and presented with a depressed mood and congruent

affect.   Tr. 350.   Dr. Gomes's opinion is also consistent with

the other objective findings by QMHP Wood that Plaintiff

demonstrated an anxious and fearful demeanor, she avoided eye

contact, she had difficulty with life decisions, and her thought

content was notable for worry/rumination.          Tr. 319.

           On this record the Court concludes the ALJ erred when

he discounted Dr. Gomes's opinion because the ALJ did not

provide legally sufficient reasons supported by substantial

evidence in the record for doing so.

           2.   QMHP Wood

           On August 28, 2018, QMHP Wood completed a Treating

Source Statement for Plaintiff.      Tr. 499-505.       QMHP Wood began

treating Plaintiff in April 2016 for "interventions in coping

skills for trauma, behavior activation problem solving,

emotional processing, cognitive restructuring, and assertiveness

to manage anxiety and depression."         Tr. 499.    QMHP Wood noted

Plaintiff feels safe at home, but she is hyper-anxious and

vigilant in public.    QMHP Wood opined if Plaintiff worked with



15 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 16 of 27



the public, it would trigger extreme anxiety and fear that she

could run into her former abuser (later described by her as her

ex-husband).    QMHP Wood, however, stated Plaintiff could get

along with coworkers and supervisors.

Tr. 500.

             QMHP Wood also opined Plaintiff would have difficulty

working an eight-hour workday because she can be "easily

triggered" and overwhelmed with anxiety and she would have

difficulty concentrating in such circumstances.             Tr. 500.

QMHP Wood also concluded Plaintiff's difficulty with

concentration would interfere with her performance of complex

tasks.    Tr. 500-01.   QMHP Wood also opined Plaintiff's sleep

disturbances would "compromise" her ability to be consistent at

work, and Plaintiff's anxiety would force her to leave the

workplace.    Tr. 500-01.    QMHP Wood found Plaintiff has moderate

impairment in her ability to understand, to remember, and to

carry out complex instructions; to make judgments on complex

work-related decisions; and to interact appropriately with the

public.    Tr. 504.   QMHP Wood also found Plaintiff has mild

impairment in her ability to understand, to remember, and to

carry out simple instructions; to respond appropriately to

unusual work situations; and to handle changes in routine work



16 - OPINION AND ORDER
      Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 17 of 27



settings.   Tr. 504.

            The ALJ gave "partial weight" to QMHP Wood's

assessment that Plaintiff would have difficulty working a full

workday on the ground that it is inconsistent with Plaintiff's

ability to spend hours on daily chores, meal preparation, and

caring for her children.      Tr. 37.   The ALJ, however, pointed out

that the record does not reflect any emergency treatment for an

acute exacerbation of Plaintiff's symptoms that would support

Plaintiff's inability to complete a normal workday.              Tr. 37.

            As noted, the ALJ acknowledged Plaintiff "has

experienced high levels of stress, particularly when going out

in public," and that she isolates at home.           Tr. 36-37.      Again,

the ALJ focused on Plaintiff's ability to function in her home,

but he disregarded the limitations Plaintiff experiences in a

public setting as noted by both QMHP Wood and Dr. Gomes.

            On this record the Court concludes the ALJ erred when

he discounted QMHP Wood's opinion because the ALJ did not

provide legally sufficient reasons supported by substantial

evidence in the record for doing so.

II.   The ALJ erred when he failed to provide legally sufficient
      reasons for discounting Plaintiff's subjective symptom
      testimony.

      Plaintiff contends the ALJ erred when he failed to provide



17 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 18 of 27



legally sufficient reasons for discounting Plaintiff's

subjective symptom testimony.

     A.   Standards

          The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"           Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).             The

claimant need not show his "impairment could reasonably be

expected to cause the severity of the symptom [he] has alleged;

[he] need only show that it could reasonably have caused some

degree of the symptom."      Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).                A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."

Garrison, 759 F.3d at 1014.

          If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about



18 - OPINION AND ORDER
     Case 6:20-cv-00999-BR      Document 21   Filed 07/21/21   Page 19 of 27



the severity of [his] symptoms only by offering specific, clear

and convincing reasons for doing so."            Garrison, 759 F.3d at

1014-15.    See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(same).         General assertions that the

claimant's testimony is not credible are insufficient.                  Parra v.

Astrue, 481 F.3d 742, 750 (9th Cir. 2007).               The ALJ must

identify "what testimony is not credible and what evidence

undermines the claimant's complaints."            Id. (quoting Lester v.

Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     B.     Analysis

            On December 28, 2016, Plaintiff indicated in her Adult

Function Report that she has difficulties with concentration,

sleep, and being in public places.            Tr. 222.    She noted her high

anxiety makes it difficult for her to go to the store or to be

away from home.      Tr. 222.     She also stated her depression and

PTSD prevent her from functioning normally outside of her home.

Tr. 222.   Plaintiff, however, is able to care for herself and

her children, to attend therapy sessions, and to do household

chores.    Tr. 223.    She generally tries to "stay near [her]

home."    Tr. 223.    Plaintiff indicated she goes outside once a

week, but she tries "to avoid it."            Tr. 225.    She prefers not to

go out alone, gets "very stressed" when she goes out alone, and



19 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 20 of 27



often has a friend go out with her.        Tr. 225.     Plaintiff

indicates her impairments make it difficult to focus, to

remember, to understand, and to concentrate.           Tr. 227.

           At the hearing on October 22, 2018, Plaintiff

testified she had not worked since 2011 due to "the anxiety and

stress of having a regular job" and because she does not feel

safe in public.   Tr. 54.    Plaintiff stated her depression,

anxiety, and PTSD developed from a previous unhealthy

relationship with her ex-husband.      Tr. 55.      She feels "anxious

and stressed" when she goes out in public because she is afraid

she will encounter her ex-husband, and she is hypervigilant and

tries not to be by herself.      Tr. 57-58.     Plaintiff attends

therapy sessions every other week and participates in parent-

teacher conferences for her children, but she generally spends

her days at home cleaning and taking care of her children.

Tr. 57, 60-61.

           The ALJ concluded Plaintiff's testimony is "only

partially consistent" with other evidence in the record and does

not support a finding of disability.        Tr. 35.     For example, the

ALJ noted Plaintiff does not need reminders for self-care or to

take medication, and she manages her finances on her own.

Tr. 36.   The ALJ noted Plaintiff spends one-to-three hours



20 - OPINION AND ORDER
     Case 6:20-cv-00999-BR    Document 21   Filed 07/21/21   Page 21 of 27



preparing complete meals for her family, 30 minutes-to-two hours

performing housework, cares for her children, and goes on weekly

shopping trips lasting one or two hours.          Tr. 36.      In addition,

Linda Graves, Plaintiff's friend, described Plaintiff as highly

involved with her family.       The ALJ noted Dr. Gomes described

Plaintiff as cooperative, and the record does not reflect

Plaintiff ever behaved "inappropriately" towards her healthcare

providers.    Tr. 36, 350.    The ALJ also relied on Plaintiff's own

statement that she can pay attention for one or two hours, and

Linda Graves also described Plaintiff's attention as good.

Tr. 36.

             As previously pointed out, evidence that Plaintiff is

able to function in her home with family and friends or

appropriately interact with healthcare providers does not

contradict her testimony regarding the stress she experiences in

public.   The Court again notes without a showing that

Plaintiff's activities at home are "transferable to what may be

the more grueling environment of the workplace," such activities

do not constitute legally sufficient evidence for discounting

Plaintiff's testimony.       Trevizio v. Berryhill, 871 F.3d at 682.

             On this record the Court finds the ALJ erred when he

discounted Plaintiff's subjective symptom testimony because the



21 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21    Page 22 of 27



ALJ did not provide legally sufficient reasons supported by

substantial evidence in the record for doing so.

III. The ALJ failed to provide germane reasons for discounting
     the lay-witness testimony of Linda Graves.

     Plaintiff contends the ALJ failed to provide legally

sufficient reasons for discounting the lay-witness testimony of

Linda Graves, Plaintiff's friend.      The Commissioner, in

response, concedes the ALJ failed to provide a germane reason

for discounting the lay-witness testimony, but the Commissioner

contends such error was harmless.

     A.     Standards

            Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."              Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).         The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."               Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).    Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and

the fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.         Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).      See also Williams v. Astrue,


22 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 23 of 27



493 F. App'x 866 (9th Cir. 2012).

     B.    Analysis

           On December 28, 2016, Graves completed a Third-party

Function report.     Tr. 233-40.   She indicated Plaintiff has good

attention unless she is distracted by being in a group of

people.   Tr. 238.    She also stated Plaintiff's ability to

perform her personal care is not limited and Plaintiff spends

her time maintaining her household and caring for her children.

Tr. 233, 234-36.

           The ALJ gave "partial weight" to Graves's statements

on the ground that she "has not provided a function-by-function

assessment" of Plaintiff's limitations.         Tr. 38.     As noted, the

Commissioner concedes this does not constitute a germane reason

for discounting Graves's statement.        The Commissioner, however,

contends this error is harmless.      The Commissioner asserts

Graves's statements are relatively consistent with Plaintiff's

testimony regarding her symptoms, and the Court should conclude

Graves's statements are unsupported to the extent that the Court

concludes the ALJ properly discounted Plaintiff's testimony.

See Molina, 674 F.3d at 1122 (discounting lay-witness testimony

without reason "is harmless where the same evidence that the ALJ

referred to in discrediting [the claimant's] claims also



23 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 24 of 27



discredits [the lay-witness's] claims.").

            As noted, the Court has concluded the ALJ erred when

he discounted Plaintiff's testimony and failed to provide

legally sufficient reasons for doing so.         The Commissioner

concedes the ALJ discounted Graves's testimony for reasons that

were not legally sufficient.      Accordingly, the Court concludes

the ALJ failed to provide any legally sufficient reasons for

discounting Graves's testimony and finds such error is not

harmless.



                                 REMAND

     The decision whether to remand for further proceedings or

for payment of benefits generally turns on the likely utility of

further proceedings.     Carmickle, 533 F.3d at 1179.          The court

may "direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."      Smolen, 80 F.3d at 1292.

     The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."      Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when



24 - OPINION AND ORDER
       Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 25 of 27



            (1) the ALJ has failed to provide legally sufficient
            reasons for rejecting such evidence, (2) there are no
            outstanding issues that must be resolved before a
            determination of disability can be made, and (3) it is
            clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence
            credited.

Id.    The second and third prongs of the test often merge into a

single question:     Whether the ALJ would have to award benefits

if the case were remanded for further proceedings.               Id. at 1178

n.2.

       The decision whether to remand for further proceedings or

for payment of benefits generally turns on the likely utility of

further proceedings.      Carmickle, 533 F.3d at 1179.           The court

may "direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."        Smolen, 80 F.3d at 1292.

       The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."        Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).      The court should grant an immediate award

of benefits when

            (1) the ALJ has failed to provide legally sufficient
            reasons for rejecting such evidence, (2) there are no
            outstanding issues that must be resolved before a
            determination of disability can be made, and (3) it is
            clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence


25 - OPINION AND ORDER
       Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 26 of 27



            credited.

Id.    The second and third prongs of the test often merge into a

single question:     Whether the ALJ would have to award benefits

if the case were remanded for further proceedings.               Id. at 1178

n.2.

       Here the Court has concluded the ALJ failed to provide

legally sufficient reasons for discounting the medical opinions

of Dr. Gomes and QMHP Wood, for discounting Plaintiff's symptom

testimony, and for discounting the lay-witness testimony of

Graves.    The Court, therefore, cannot conclude at this stage

whether the ALJ would be required to find Plaintiff is disabled

in light of these errors.

       Accordingly, the Court remands this matter for further

administrative proceedings consistent with this Opinion and

Order.



                                 CONCLUSION

       For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four




26 - OPINION AND ORDER
     Case 6:20-cv-00999-BR   Document 21   Filed 07/21/21   Page 27 of 27



of 42 U.S.C. § 405(g) for further administrative proceedings.

     IT IS SO ORDERED.

     DATED this 21st day of July, 2021.



                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




27 - OPINION AND ORDER
